Citation Nr: 0813390	
Decision Date: 04/23/08    Archive Date: 05/01/08

DOCKET NO.  02-05 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
50 percent disabling for an anxiety disorder with panic 
attacks and depression.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1972 to 
September 1975.  He also had periods of Active Duty for 
Training (ACDUTRA) and Inactive Duty for Training (INACDUTRA) 
with the National Guard and Reserve units between 1976 and 
1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision of the 
Boise, Idaho, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which granted the veteran's service 
connection claim and assigned a 50 percent rating, effective 
July 28, 1998.

The veteran filed his claim of entitlement to service 
connection for an anxiety disorder with panic attacks and 
depression in July 1998.  By rating decision dated in August 
2000, the veteran's claim was granted and he was assigned a 
50 percent disability rating.  The veteran submitted a notice 
of disagreement (NOD) in March 2002.  The NOD should be filed 
within one year from the date of mailing of notice of the 
result of initial review or determination.  A NOD must be 
postmarked before the expiration of the one-year period from 
the rating decision to be timely filed.  See 38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 20.302(a) (2007).  

In keeping with the holding of Rowell v. Principi, where the 
"failure to file a timely [Substantive] Appeal does not 
automatically foreclose an appeal, render a claim final, or 
deprive the [Board] of jurisdiction," where there is no 
indication that the RO closed the appeal for failure to file 
a timely substantive appeal and the RO treated the veteran's 
filing as timely, the Board is not deprived of jurisdiction 
over the claim.  See Rowell v. Principi, 4 Vet. App. 9, 17 
(1993); see also Gonzalez-Morales v. Principi, 16 Vet. App. 
556, 557 (2003) (holding that where the RO did not close the 
appeal, treated the filing as timely, and notified the 
veteran that his appeal was timely, the Board was not 
deprived of jurisdiction); Rowell, 4 Vet. App. at 17-18 
(holding that the Board was not deprived of jurisdiction 
where the RO treated an appeal as timely and did not close 
the appeal); see also Beyrle v. Brown, 9 Vet. App. 24, 28 
(1996) (holding that despite the lack of a substantive 
appeal, Board waived jurisdictional objections by reviewing 
the claim).
The Board finds that it may exercise jurisdiction over the 
veteran's claim of entitlement to an initial disability 
rating in excess of 50 percent for an anxiety disorder with 
panic attacks and depression.  Although the veteran did not 
technically comply with the requirements of 38 U.S.C. § 7105 
and 
38 C.F.R. § 20.302(a), the RO did not close the appeal and 
treated the NOD as timely by providing the veteran with a 
statement of the case and by later certifying the appeal.  
See Gonzalez-Morales, 16 Vet. App. at 557; see also Rowell, 4 
Vet. App. at 17-18.  Accordingly, the Board has jurisdiction 
of this issue and will proceed with its adjudication.

The veteran was afforded a decision review officer hearing in 
May 1999.  A transcript of that proceeding has been 
associated with the veteran's claims file.  The Board 
subsequently remanded the veteran's claim in November 2003, 
September 2005 and December 2006 for procedural development.  
Such development having been accomplished, the veteran's 
claim is now before the Board for adjudication.


FINDINGS OF FACT

1.  The evidence of record demonstrates that the veteran's 
anxiety disorder with panic attacks and depression is 
manifested by symptoms of panic attacks, disturbances of 
motivation and mood and difficulty establishing and 
maintaining effective work and social relationships.

2.  The evidence of record does not demonstrate that the 
veteran's anxiety disorder with panic attacks and depression 
is manifested by deficiencies in judgment or thinking; the 
veteran has not demonstrated suicidal ideation, obsessional 
rituals, illogical speech, near constant panic affecting his 
ability to function independently, spatial disorientation, or 
neglect of personal appearance.




CONCLUSION OF LAW

The criteria for an initial evaluation in excess of the 
currently assigned 50 percent for anxiety disorder with panic 
attacks and depression have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the veteran or on his or her behalf.  See Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claim.  The veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence, which it finds to 
be persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




I.  The Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 
& Supp. 2007); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction.  
See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Prior to and following the initial adjudication of the 
veteran's claim, letters dated in October 1998, May 1999, May 
2004, and October and December 2005 fully satisfied the duty 
to notify provisions elements 2, 3 and 4.  See 38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2007); 
Quartuccio, at 187; Pelegrini II.  In order to satisfy the 
first Pelegrini II element for an increased compensation 
claim, section 5103(a) compliant notice requires: 

(1) that the Secretary notify the claimant that, 
to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical 
or lay evidence demonstrating a worsening or 
increase in severity of the disability and the 
effect that worsening has on the claimant's 
employment and daily life; 

(2) if the Diagnostic Code under which the 
claimant is rated contains criteria necessary for 
entitlement to a higher disability rating that 
would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of 
that worsening on the claimant's employment and 
daily life (such as a specific measurement or test 
result), the Secretary must provide at least 
general notice of that requirement to the 
claimant; 

(3) the claimant must be notified that, should an 
increase in disability be found, a disability 
rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a 
range in severity of a particular disability from 
noncompensable to as much as 100 percent 
(depending on the disability involved), based on 
the nature of the symptoms of the condition for 
which disability compensation is being sought, 
their severity and duration, and their impact upon 
employment and daily life; 

(4) the notice must also provide examples of the 
types of medical and lay evidence that the 
claimant may submit (or ask the Secretary to 
obtain) that are relevant to establishing 
entitlement to increased compensation, e.g., 
competent lay statements describing symptoms, 
medical and hospitalization records, medical 
statements, employer statements, job application 
rejections, and any other evidence showing an 
increase in the disability or exceptional 
circumstances relating to the disability.  

See Vazquez-Flores v. Peake, -- Vet. App. --, No. 05-0355, 
2008 WL 239951 
(Jan. 30, 2008).  For the following reasons, the Board finds 
that the elements of the Vazquez-Flores test have either been 
met or that any error is not prejudicial.  

Preliminarily, the Board notes that the notice provided in 
this case was issued prior to the decision in Vazquez-
Flores.  As such, it does not take the form prescribed in 
that case.  Failure to provide pre-adjudicative notice of any 
of the necessary duty to notify elements is presumed to 
create prejudicial error.  See Sanders v. Nicholson, 487 F.3d 
881 (2007).  The Secretary has the burden to show that this 
error was not prejudicial to the veteran.  Id., at 889.  Lack 
of prejudicial harm may be shown in three ways: (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  Id., 
at 887; see also Mayfield v. Nicholson, 19 Vet. App. 103, 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The Federal Circuit indicated 
that this was not an exclusive list of ways that error may be 
shown to be non-prejudicial.  See Sanders, at 889.  In order 
for the United States Court of Appeals for Veterans Claims 
(Court) to be persuaded that no prejudice resulted from a 
notice error, the record must demonstrate that, despite the 
error, the adjudication was nevertheless essentially fair. 
 See also Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  

The Board notes that the veteran's claim was initiated prior 
to the enactment of the VCAA, thus making notice prior to the 
initial adjudication of the veteran's claim impossible.  
However, the RO sent the veteran letters in October and 
December 2005, which requested that the veteran provide 
evidence describing how his psychiatric disability had 
worsened.  The veteran provided a number of statements during 
the pendency of his appeal, in which he detailed the impact 
of his disabilities on his life.  The Board finds that the 
notice given and the statements provided by the veteran show 
that he knew that the evidence needed to show that his 
disability had worsened and what impact it had on his 
employment and daily life.  The Board also notes that the 
veteran is a former employee of the Oregon Department of 
Veterans Affairs.  The veteran stated multiple times that he 
was fully aware of the claims process.  As the Board finds 
the veteran had actual knowledge of the requirement, any 
failure to provide him with adequate notice is not 
prejudicial.  See Sanders, supra.  The Board finds that the 
first criterion is satisfied.  See Vazquez-Flores, supra.

As to the second element, the Board notes that the veteran is 
service connected for anxiety disorder with panic attacks and 
depression.  As will be discussed below, mental disorders are 
rated under Diagnostic Code 9400, 38 C.F.R. 4.130.  This is 
the only Diagnostic Code to rate this disability and it is 
not cross-referenced to any other Codes for the purposes of 
evaluation.  See id.  Furthermore, there is no single 
measurement or test that is required to establish a higher 
rating.  On the contrary, entitlement to a higher disability 
rating would be satisfied by evidence demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening on the claimant's 
employment and daily life.  See id.  The Board finds that no 
more specific notice is required of VA and that any error in 
not providing the rating criteria is harmless.  See Vazquez-
Flores, supra.

As to the third element, the Board notes that the veteran was 
not provided notice that a disability rating would be 
determined by application of the ratings schedule and 
relevant Diagnostic Codes based on the extent and duration of 
the signs and symptoms of his disability and the impact on 
his employment and daily life.  See Vazquez-Flores.  The 
Board notes that the ratings schedule is the sole mechanism 
by which a veteran can be rated, excepting only referral for 
extraschedular consideration and special monthly 
compensation.  See 38 C.F.R. Part 4.  Neither the Board nor 
the RO may disregard the schedule or assign ratings apart 
from those authorized by the Secretary and both must apply 
the relevant provisions.  Id.  As such, notice to the veteran 
that the rating schedule will be applied to the 
symptomatology of his disability has no impact on the 
fundamental fairness of the adjudication because it refers to 
legal duties falling upon VA, not upon the veteran and cannot 
be changed.  The Board finds that the error in the third 
element of Vazquez-Flores notice is not prejudicial.  See 
Sanders, supra.  

As to the fourth element, the October and December 2005 
letters did provide notice of the types of evidence, both 
medical and lay, including employment records that could be 
submitted in support of his claim.  The Board finds that the 
fourth element of Vazquez-Flores is satisfied.  See id.  

The Court recently held that "the statutory scheme 
contemplates that once a decision awarding service 
connection, a disability rating, and an effective date has 
been made, § 5103(a) notice has served its purpose, and its 
application is no longer required because the claim has 
already been substantiated."  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 490 (2006).  In this case, the 
veteran's claim was granted, and a disability rating and 
effective date assigned, in an August 2000 decision of the 
RO.  The veteran subsequently filed his NOD with the original 
assignment of the 50 percent disability rating for anxiety 
disorder with panic attacks and depression and was provided 
with notice compliant with Dingess in the December 2006 
supplemental statement of the case.  The veteran was later 
provided with a subsequent adjudication in September 2007

In light of the foregoing, the Board finds that the 
requirements of Vazquez-Flores are met.  The Board, 
therefore, finds that the requirements of Pelegrini II are 
met and that the VA has discharged its duty to notify.  See 
Pelegrini II, supra.   

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  The veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claim.  The record also 
indicates that the veteran filed for Social Security 
disability benefits.  The Board need not remand this claim to 
obtain records associated with the veteran's claim for Social 
Security disability, as the veteran has stated that he was 
denied Social Security benefits and that his determination 
was based on VA medical records, which have already been 
associated with the veteran's claims file.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991); 38 C.F.R. § 3.327(a) (2007).
The RO provided the veteran with appropriate VA examinations 
in May 2000, May 2005 and February 2007 for his mental 
disorder.  There is no objective evidence indicating that 
there has been a material change in the severity of the 
veteran's condition since he was last examined.  The veteran 
has not reported receiving any recent treatment specifically 
for his disability (other than at VA, which records are in 
the file), and there are no records suggesting an increase in 
disability has occurred as compared to the prior VA 
examination findings.  The duty to assist does not require 
that a claim be remanded solely because of the passage of 
time since an otherwise adequate VA examination was 
conducted.  See VAOPGCPREC 11-95.  The VA examination reports 
are thorough and supported by VA outpatient treatment 
records.  There is no rule as to how current an examination 
must be, and the Board concludes the examinations in this 
case are adequate upon which to base a decision. 

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  The Merits of the Claim

The veteran alleges that his 50 percent disability rating 
does not adequately reflect his current level of disability.  
The preponderance of the evidence is against this contention 
and the Board finds that the 50 percent disability rating 
more than compensates the veteran for his disability.

The degree of impairment resulting from a disability involves 
a factual determination of the current severity of the 
disability.  See Francisco v. Brown, 
7 Vet. App. 55, 57-58 (1994); see also Solomon v. Brown, 6 
Vet. App. 396, 402 (1994).  In resolving this factual issue, 
the Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 
7 Vet. App. 204, 208 (1994).  Further, because the 
appellant's disability rating claim has been in continuous 
appellate status since the original assignment of service 
connection, the evidence to be considered includes all 
evidence proffered in support of the original claim.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The Board notes that if VA's adjudication of an increased 
rating claim is lengthy, a claimant may experience multiple 
distinct degrees of disability that would result in different 
levels of compensation from the time the increased rating 
claim was filed until a final decision on that claim is made.  
Thus, VA's determination of the "present level" of a 
disability may result in a conclusion that the disability has 
undergone varying and distinct levels of severity throughout 
the entire time period the increased-rating claim has been 
pending.  Cf. McClain v. Nicholson, 
21 Vet. App. 319, 323 (2007) (Board finding that veteran had 
disability "at some point during the processing of his 
claim," satisfied service connection requirement for 
manifestation of current disability); Moore v. Nicholson, 21 
Vet. App. 211, 
216-17 (2007).  In Hart v. Mansfield, __ Vet. App. __ (2007), 
the Court found no basis for drawing a distinction between 
initial ratings and increased rating claims for applying 
staged ratings.  Accordingly, it was held that staged ratings 
are appropriate for an increased rating claim when the 
factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings. 

If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2007).

The veteran's service-connected anxiety disorder with panic 
attacks and depression is evaluated under Diagnostic Code 
(DC) 9400.  The regulations establish a general rating 
formula for mental disorders.  See 38 C.F.R. § 4.130 (2007).  
Ratings are assigned according to the manifestation of 
particular symptoms.  However, the use of the term "such as" 
in 38 C.F.R. § 4.130 demonstrates that the symptoms after 
that phrase are not intended to constitute an exhaustive 
list, but rather are to serve as examples of the type and 
degree of the symptoms, or their effects, that would justify 
a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 
436 (2002).  

Accordingly, the evidence considered in determining the level 
of impairment under § 4.130 is not restricted to the symptoms 
provided in the diagnostic code.  Instead, VA must consider 
all symptoms of a claimant's condition that affect the level 
of occupational and social impairment, including, if 
applicable, those identified in the DSM-IV (American 
Psychiatric Association: Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994)).  Id.

Under the provisions for rating psychiatric disorders, a 50 
percent disability rating requires evidence of the following:

Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and 
mood, difficulty in establishing and maintaining 
effective work and social relationships.

The criteria for a 70 percent rating are:

Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or 
a work-like setting); inability to establish and 
maintain effective relationships.

The criteria for a 100 percent rating are:

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names 
of close relatives, own occupation, or own name.

See 38 C.F.R. § 4.130, Diagnostic Code 9400 (2007).

Within the DSM-IV, Global Assessment Functioning (GAF) scores 
are a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996).  While not determinative, a GAF score is highly 
probative as it relates directly to the veteran's level of 
impairment of social and industrial adaptability, as 
contemplated by the rating criteria for mental disorders.  
See Massey v. Brown, 7 Vet. App. 204, 207 (1994).

A GAF score is, of course, just one part of the medical 
evidence to be considered, but it is not dispositive.  The 
same is true of any physician's statement as to the severity 
of a condition.  It remains the Board's responsibility to 
evaluate the probative value of any doctor's opinion in light 
of all the evidence of record.  

After a careful review of the record and for reasons and 
bases expressed immediately below, the Board finds that the 
veteran's demonstrated symptomatology warrants a continuation 
of the currently assigned 50 percent rating during the entire 
appeal period at issue.  See 38 C.F.R. § 4.7 (2007).

A GAF score of 51 to 60 reflects moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  GAF scores ranging between 61 to 70 reflect 
some mild symptoms (e.g., depressed mood and mild insomnia) 
or some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, and has 
some meaningful interpersonal relationships.  

In reviewing the entire body of evidence, the Board notes 
that the veteran has consistently been assigned GAF scores 
between 55 and 70 from May 2000 through February 2007.  See 
VA examination reports, May 2000, May 2005 and February 2007; 
see also VA outpatient treatment records.  As noted above, 
these GAF scores are reflective of more moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social and 
occupational functioning (e.g., few friends, conflicts with 
peers or co-workers).  The evidence is not demonstrative of 
the severe symptoms required for a 70 percent or 100 percent 
disability rating.  This conclusion is supported by the 
private treatment note in 1998, VA outpatient treatment notes 
and the three VA examination reports.
In November 1998, the veteran submitted a private medical 
opinion that stated he had been diagnosed with depression and 
generalized anxiety disorder in 1991.  His depression was 
partly responsive to anti-depressant medication therapy.  See 
private treatment record, Heather Beecher, M.D., November 13, 
1998.  During the May 2000 VA examination, the veteran 
reported that his depression was managed by Paxil, BuSpar and 
Xanax.  The veteran stated that he was depressed due to his 
recent divorce and medical problems.  He reported his primary 
source of anxiety as fear for his children's safety while 
driving with his ex-wife.  He also noted he was depressed due 
to his arthritis.  The veteran was diagnosed with anxiety 
disorder, not otherwise specified, with panic attacks and 
depressive disorder secondary to his service-connected knee 
disorders and recent divorce.  His GAF score was noted as 70 
for depression and 63 for anxiety.  See VA examination 
report, May 31, 2000.

From 2003 to 2004, the veteran participated in a VA 
depression study.  The evidence of record stated only that 
the veteran's depression was considered moderate.

The May 2005 VA examination report noted no history of 
hospitalizations for the veteran's psychiatric disability.  
In fact, the veteran reported that he sought some counseling 
in the late 1980's, but had not had any psychiatric or mental 
health treatment since that time.  The veteran was diagnosed 
with anxiety disorder, not otherwise specified, with 
associated situationally predisposed panic attacks and 
situational depression.  His GAF score was 55.  The examiner 
also indicated that the veteran appeared to be unemployable, 
but his overall level of anxiety, panic and depression did 
not appear to be increasing.  See VA examination report, May 
2005.

Of note, is the VA outpatient treatment record dated in 
September 2005.  The veteran was asked if he had experienced 
depression or sadness during the prior year and the veteran 
stated that he had not.  See VA outpatient treatment record, 
September 30, 2005.

The examination report dated in February 2007 noted that the 
veteran had not sought any psychiatric treatment since 2004 
during the VA depression study.  His medications had not 
changed materially for several years and he did not suffer 
from feelings of hopelessness.  He was not sad all the time, 
although there were some periods of sadness noted.  The 
veteran was diagnosed with anxiety disorder, not otherwise 
specified, accompanied by nocturnal panic attacks and 
depression.  The depressive aspect appeared to be in partial 
remission on continuing medication.  The examiner also noted 
that the veteran did not fully qualify for a diagnosis of 
panic disorder, compliant with the DSM-IV.  The veteran's 
panic disorder and depression, however, seemed so intertwined 
with his anxiety disorder, that it was not possible to 
meaningfully separate them out in their impact on the 
veteran's capabilities.

The examiner concluded that the veteran's level of 
symptomatology had not materially changed since the 2005 VA 
examination.  In response to the 2005 examiner's statement 
that the veteran appeared to be unemployable, the 2007 
examiner stated that in view of his many years of psychiatric 
experience, many individuals with far more intense 
psychiatric symptomatology than the veteran exhibited work 
full time in very demanding occupations.  Overall, the 
veteran had moderate interconnected psychiatric 
symptomatology with the impacts on social and industrial 
adaptability.  See VA examination report, February 15, 2007.

There is no evidence of record that the veteran suffers from 
deficiencies in most areas, to include family relations, 
judgment, thinking and mood.  The veteran has consistently 
reported that he has a good relationship with his two 
children and siblings and a comfortable relationship with his 
ex-wife.  See VA examination report, February 15, 2007.  
During all of his examinations, the veteran has presented 
with solid judgment and thinking and was fully oriented.  The 
veteran has never reported suicidal ideation or obsessional 
rituals.  See VA examination reports; May 2000, May 2005 and 
February 2007.

The Board does note that the veteran suffers from panic 
attacks, which have actually lessened in frequency since the 
May 2000 VA examination.  In May 2000, the veteran reported 
suffering from panic attacks four to five times per week.  In 
May 2005, panic attacks were reported as four to five times 
per month, and in February 2007, one panic attack per week.  
This clearly does not meet the criteria for a 70 percent 
disability rating, which requires near-continuous panic.  In 
fact, the February 2007 VA examination report noted that the 
veteran did not suffer from panic attacks during the day, in 
public, or in a work setting.  Likewise, any depression 
reported by the veteran does not rise to the level of 
affecting the veteran's ability to function independently.  
The veteran has stated that he enjoys being the head of his 
household and takes care of his son who lives with him, and 
his daughter when she visits him.  There has been no evidence 
to suggest the veteran suffers from impaired impulse control, 
spatial disorientation or neglect of personal appearance and 
hygiene.  In fact, all three of the VA examinations noted the 
veteran to be well groomed and friendly.  See VA examination 
reports; May 2000, May 2005 and February 2007.  The veteran 
does not meet the criteria necessary for a 70 percent 
disability rating.  See 38 C.F.R. § 4.130, DC 9400 (2007).

The evidence of record clearly does not support a finding of 
100 percent disability.  At no time has the veteran 
demonstrated gross impairment in thought processes or 
communication.  He has never reported persistent delusions or 
hallucinations and has not demonstrated grossly inappropriate 
behavior.  He is quite capable of performing activities of 
daily living and has never suffered from disorientation to 
time or place.  The veteran has never displayed any type of 
inappropriate behavior.  See VA examinations; May 2000, May 
2005 and February 2007.  In fact, during his 2005 VA 
examination report, the veteran indicated that he gained 
great satisfaction from performing volunteer work.  None of 
these factors are indicative of a 100 percent disability 
rating.  Id.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for a 
rating in excess of 50 percent for anxiety disorder with 
panic attacks and depression during any portion of the appeal 
period.  See Gilbert, 1 Vet. App. at 53. 


ORDER

Entitlement to an initial disability evaluation in excess of 
50 percent disabling for an anxiety disorder with panic 
attacks and depression is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


